DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-14, and 16-21 have been considered but are moot in view of the new grounds of rejection. 
 Claim Objections
Claim 1 objected to because of the following informalities: it recites “detecting, by a control device, speech of a passenger; detecting, by a control device, audio of media in the vehicle…”  
Appropriate correction is required.
For the purpose of examination, the examiner has assumed the limitations as: “detecting, by a control device, speech of a passenger; detecting, by the control device, audio of media in the vehicle…”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Cudak et al. US Patent Publication No. 2015/0179184 in further view of Arditi US Patent Publication No. 2019/0197430.

Regarding Claim 1, Rippel discloses a method for automatic subtitle display on a display device [0047], the method comprising: detecting, by a control device, speech of a passenger [0035; “language spoken”]; determining, by the control device, a conversation language for a space based on the passenger speech [0035 & Figure 6], wherein the space is the viewing area of the display device [Figures 2 & 3; viewing area of a display device 28]; identifying, by the control device, display content being presented in the space on the display device [0046 & 0048]; requesting, by the control device, subtitle data for the display content based on the conversation language determined for the space [0047]; and controlling, by the control device, presentation of subtitle data for the display content for output on the display device, wherein subtitle data presented is selected for the determined conversation language [0046-0047; “For example, if computer 26 identifies a language spoken by a given user 22, the computer can present content 78 in the identified language, or present the content with subtitles in the identified language.” “In a second capture step 52, computer 26 receives a signal from sensing device 24 to capture a current image of scene 26, and in a second update step 54, computer 26 updates the profile with any identified changes in scene 60 (i.e., between the current image and a previously captured image). Upon updating the profile, computer 26 can update the content selected for presentation on display 28, and the method continues with step 50.” It is noted that at when the system loop-back to step 50, as described in [0046-0047], in view of an identified changes in scene 60, for example a new user 22 enters the scene 60 of Fig.3 and if computer 26 identifies a language spoken by the new user 22, the computer can present content 78 in the identified language, or present the content with subtitles in the identified language of the new user 22].
Rippel fails to disclose the display device is in a vehicle and the user detected in the space is a passenger compartment of a vehicle. Rippel also fails to disclose detecting, by the control device, audio of media in the vehicle; and wherein determining the conversation language comprises filtering out audio of media in the vehicle and at least one of acoustic modelling, keyword recognition, or temporal patterns.
In an analogous art Cudak discloses detecting, by the control device, audio of media in the vehicle [0013; the noise detection module may detect audio data generated by an audio data source such as a car stereo system]; and wherein determining the conversation language comprises filtering out audio of media in the vehicle [Figure 2 & [0024-0026]; The speech recognition device (210) of FIG. 2 can include a noise detection module (212) such as a microphone or other input device for detecting speech input in the form of a voice command (208) from a user (204)… the noise detection module (212) may detect environmental audio data (206) generated by an audio data source (202) such as a car stereo system… receiving (216), by the noise filtering module (214) via an out-of-band communications link, an identification of environmental audio data (206) that is not generated by a user (204) of the speech recognition device (210)] and at least one of acoustic modelling, keyword recognition, or temporal patterns [0015; An acoustic profile may subsequently be created based on the brief sample and the acoustic profile may then be compared a central database for a match].

Still the combination of Rippel and Cudak fails to disclose that the display device is in a vehicle and the user detected in the space is in a passenger compartment of a vehicle.
In an analogous art, Arditi discloses a vehicle having a display device in the vehicle [Figure 3C & [0034] “Front Display” and “Rear Display” of Figure 3C] and sensors to detect passengers in a passenger compartment of the vehicle [Figure 4 & [0062] for language selection and synchronization in a vehicle that determines conversation language on passenger voice data in performing a speech recognition operation on the passenger voice data [0064 & 0069] and provide personalized video content to passenger [0047].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Cudak, and Arditi, before the effective filing date of the invention, in order to improve the car ride experience of the passenger [Arditi 0019].

Regarding claim 3, Rippel [[0035 and 0041] - facial recognition is used to detect face and lip motions and correlates the motion to predetermined facial motion corresponding to the phonics of the speech], in view of Cudak, in further view of Arditi [Figure 4 & [0038 & 0069] - sensor 401 may be a camera positioned on the dashboard of the vehicle 440 to capture full sensory data of passengers sitting in the front of the vehicle and also partial sensory data of passengers sitting in the back. Sensors 402 and 403, which are positioned in the front corners of the vehicle 440, may be configured to specifically capture sensor data, such as images and audio, associated with the front-left passenger and the front-right passenger, respectively. Similarly, sensors 405 and 406, which are positioned behind the front-left seat and the front-right seat, respectively, may be configured to capture sensor data, such as images and audio, associated with the passengers sitting in the back of the vehicle 440] discloses the method, wherein determining conversation language includes performing a facial recognition operation on image data detected in the space. 

Regarding claim 4, Rippel [0042-0048], in view of Cudak, in further view of Arditi [0047 & 0050] discloses the method wherein determining conversation language includes determining a user profile setting for the passenger in the space.

Regarding claim 6, Rippel [Figure 3 & 0035], in view of Cudak, in further view of Arditi [0064 & 0069] discloses the method wherein the space is associated with a viewing area of a display device, and conversation language includes voice data detected in the viewing area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Cudak et al. US Patent Publication No. 2015/0179184 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Skolicki US Patent Publication No. 2016/0055786.

Regarding Claim 7, the combination of Rippel, Cudak, and Arditi discloses the method of claim 1 however, the combination of Rippel, Cudak, and Arditi fails to disclose the method wherein identifying display content includes determining at least one of title, source, and identifier for the display content.
In an analogous art, Skolicki discloses the method wherein identifying display content includes determining at least one of title, source, and identifier for the display content [0048].
.

Claims 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Cudak et al. US Patent Publication No. 2015/0179184 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Olkha et al. US Patent Publication No. 2020/0007946.

Regarding Claim 8, the combination of Rippel, Cudak, and Arditi discloses the method of claim 1 however, the combination of Rippel, Cudak, and Arditi fails to disclose the method wherein subtitle data includes at least one of a textual and graphical representation of audio and speech data for the display content.
In an analogous art, Olkha discloses the method wherein subtitle data includes at least one of a textual and graphical representation of audio and speech data for the display content [Figures 17-18 translation 110 & [0062]].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Cudak, Arditi, and Olkha, before the effective filing date of the invention, for automatically providing a translation of the media content in a language that is native to the user when the user is unable to sufficiently comprehend the media content in its original language [Olkha 0002].

Regarding claim 9, the combination of Rippel, Cudak, Arditi and Olkha discloses the method wherein controlling presentation of the subtitle data includes synchronizing output of the subtitle data to timing of the display content [Olkha 0021 and 0063].
subtitles in the preferred language is automatically provided without manual input from the user].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Cudak et al. US Patent Publication No. 2015/0179184 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Mears et al. US Patent Publication No. 2011/0097056.

Regarding Claim 10, the combination of Rippel, Cudak, and Arditi discloses the method of claim 1, where the user is the passenger of the vehicle [Ariditi 0078]. 
However, the combination of Rippel, Cudak, and Arditi fails to disclose the method further comprising displaying a notification for the subtitle data and receiving user input for the subtitle data, wherein presentation of the subtitle data is in response to user input received.
In an analogous art, Mears discloses the method further comprising displaying a notification for the subtitle data and receiving user input for the subtitle data, wherein presentation of the subtitle data is in response to user input received [0020 & claim 17].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Cudak, Arditi, and Mears, before the effective filing date of the invention, to facilitate presentation of subtitles in a selected language [Mears 0003].

s 11, 13, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Berger et al. US Patent Publication No. 2015/0325268 in further view of Arditi US Patent Publication No. 2019/0197430.

Regarding Claim 11, Rippel discloses a system [Figures 1 &3] comprising: a display [Figures 1 &3; Display 28]; and a control device coupled to the display [Figure 1; computer 26], wherein the control device is configured to: identify display content being presented in the space on the display [0046 & 0048]; determine conversation language based on speech of a passenger [0035 & Figure 6]; request subtitle data for the display content based on the conversation language determined for the space [0047], and control presentation of subtitle data for the display content for output on the display, wherein subtitle data presented is selected for the determined conversation language [0046-0047; “For example, if computer 26 identifies a language spoken by a given user 22, the computer can present content 78 in the identified language, or present the content with subtitles in the identified language.” “In a second capture step 52, computer 26 receives a signal from sensing device 24 to capture a current image of scene 26, and in a second update step 54, computer 26 updates the profile with any identified changes in scene 60 (i.e., between the current image and a previously captured image). Upon updating the profile, computer 26 can update the content selected for presentation on display 28, and the method continues with step 50.” It is noted that at when the system loop-back to step 50, as described in [0046-0047], in view of an identified changes in scene 60, for example a new user 22 enters the scene 60 of Fig.3 and if computer 26 identifies a language spoken by the new user 22, the computer can present content 78 in the identified language, or present the content with subtitles in the identified language of the new user 22].
Rippel fails to disclose wherein the space is a passenger compartment of a vehicle, wherein the subtitle data is stored in a source different than the source of the display content.
the system may download to the mobile device metadata along with the video item. Metadata may include, for example, a title, description, parental rating, closed-captioning, and an image corresponding to the video item… The metadata may come from a different server than the video itself, e.g., a content management server (CMS))].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel and Berger, before the effective filing date of the invention, so that the device can play the downloaded segments while the device is offline [Berger 0005].
Still the combination of Rippel and Berger fails to disclose a system wherein the space is a passenger compartment of a vehicle.
In an analogous art, Arditi discloses a vehicle having a display device in the vehicle [Figure 3C & [0034] “Front Display” and “Rear Display” of Figure 3C] and sensors to detect passengers in a passenger compartment of the vehicle [Figure 4 & [0062] for language selection and synchronization in a vehicle that determines conversation language on passenger voice data in performing a speech recognition operation on the passenger voice data [0064 & 0069] and provide personalized video content to passenger [0047].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Berger, and Arditi, before the effective filing date of the invention, in order to improve the car ride experience of the passenger [Arditi 0019].

Regarding claim 13, Rippel [[0035 and 0041] - facial recognition is used to detect face and lip motions and correlates the motion to predetermined facial motion corresponding to the phonics of the speech], in view of Berger, in further view of Arditi [Figure 4 & [0038 & 0069] - sensor 401 may be a camera positioned on the dashboard of the vehicle 440 to capture full sensory data of passengers sitting in the front of the vehicle and also partial sensory data of passengers sitting in the back. Sensors 402 and 403, which are positioned in the front corners of the vehicle 440, may be configured to specifically capture sensor data, such as images and audio, associated with the front-left passenger and the front-right passenger, respectively. Similarly, sensors 405 and 406, which are positioned behind the front-left seat and the front-right seat, respectively, may be configured to capture sensor data, such as images and audio, associated with the passengers sitting in the back of the vehicle 440] discloses the system, wherein determining conversation language includes performing a facial recognition operation on image data detected in the space. 

Regarding claim 14, Rippel [0042-0048], in view of Berger, in further view of Arditi [0047 & 0050] discloses the system wherein determining conversation language includes determining a user profile setting for the passenger in the space.

Regarding claim 16, Rippel [Figure 3 & 0035], in view of Berger, in further view of Arditi [0064 & 0069] discloses the system wherein the space is associated with a viewing area of a display device, and conversation language includes voice data detected in the viewing area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Berger et al. US Patent Publication No. 2015/0325268 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Cudak et al. US Patent Publication No. 2015/0179184.

	Regarding Claim 12, the combination of Rippel, Berger, and Arditi discloses a system of claim 11, wherein determining conversation language includes performing a speech recognition operation on microphones may detect speech]. 
However the combination of Rippel, Berger, and Arditi fails to disclose a system wherein the speech recognition operation is performed with exclusion of audio of media in the space.
 In an analogous art, Cudak discloses a system wherein the speech recognition operation is performed with exclusion of audio of media in the space [Figure 2 & [0024-0026]; The speech recognition device (210) of FIG. 2 can include a noise detection module (212) such as a microphone or other input device for detecting speech input in the form of a voice command (208) from a user (204)… the noise detection module (212) may detect environmental audio data (206) generated by an audio data source (202) such as a car stereo system… receiving (216), by the noise filtering module (214) via an out-of-band communications link, an identification of environmental audio data (206) that is not generated by a user (204) of the speech recognition device (210).]
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Berger, Arditi and Cudak, before the effective filing date of the invention, in order to reduce background noise interference [Cudak 0004].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Berger et al. US Patent Publication No. 2015/0325268 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Skolicki et al. US Patent Publication No. 2016/0055786.

Regarding Claim 17, the combination of Rippel, Berger, and Arditi discloses the system of claim 11 however, the combination of Rippel, Berger, and Arditi fails to disclose system, wherein identifying display content includes determining at least one of title, source, and identifier for the display content.

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Berger, Arditi, and Skolicki, before the effective filing date of the invention, so that the user will not have to manually input information about the media content being watched [Skolicki 0003].

Claims 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Berger et al. US Patent Publication No. 2015/0325268 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Olkha et al. US Patent Publication No. 2020/0007946.

Regarding Claim 18, the combination of Rippel, Berger, and Arditi discloses the system of claim 11 however, the combination of Rippel, Berger, and Arditi fails to disclose a system wherein subtitle data includes at least one of a textual and graphical representation of audio and speech data for the display content.
In an analogous art, Olkha discloses a system wherein subtitle data includes at least one of a textual and graphical representation of audio and speech data for the display content [Figures 17-18 translation 110 & [0062]].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Berger, Arditi, and Olkha, before the effective filing date of the invention, for automatically providing a translation of the media content in a language that is native to the user when the user is unable to sufficiently comprehend the media content in its original language [Olkha 0002].


.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. US Patent Publication No. 2012/0169583 in view of Berger et al. US Patent Publication No. 2015/0325268 in further view of Arditi US Patent Publication No. 2019/0197430 in further view of Mears et al. US Patent Publication No. 2011/0097056.

Regarding Claim 20, the combination of Rippel, Berger, and Arditi discloses the system of claim 11, where the user is the passenger of the vehicle [Ariditi 0078]. 
However, the combination of Rippel, Berger, and Arditi fails to disclose the system wherein the control device is further configured to control display of a notification for the subtitle data and receiving user input.
In an analogous art, Mears discloses the system wherein the control device is further configured to control display of a notification for the subtitle data and receiving user input [0020 & claim 17].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rippel, Berger, Arditi, and Mears, before the effective filing date of the invention, to facilitate presentation of subtitles in a selected language [Mears 0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Chrisman US Patent Publication No. 2018/0053518. Hulaud US Patent No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHAR AQIL RIAZ/Examiner, Art Unit 2424